Judgment modified. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, modified as follows: . That the third conclusion of law made by the circuit court shall read in words and figures following to-wit, instead of as therein written:
“3. That, relating to the items referred to in the third and fohrth exceptions, said administrator is entitled to credit for the sum of $300 as attorney fees, to be allowed to his attorney, E. L. DeWitt, for legal services rendered in the interest of the said estate; and to the extent of $300 credit allowed as aforesaid, said third and fourth exceptions are each overruled, and in all other respects said exceptions are sustained.”
And the final judgment based upon the finding of facts and conclusions of law is further modified as follows: It is therefore ordered that the said Harry H. McMahon, as administrator as aforesaid, out of the said moneys of said estate in his hands, pay the said sum of $300 to the said E. L. DeWitt, as attorney, and the said sum of $2246.98 to John R. Horst, the present administrator of the. said estate; and that, in default of the same, execution issue against the said Harry H. McMahon therefor; and it is further ordered that the costs of this proceeding, taxed at $-, be, and the same are hereby adjudged, three-fourths thereof against the said Harry H. McMahon, as an individual, and one-fourth thereof against the estate of the said *473decedent, to be paid by the said John R. Horst, the present administrator, out of said estate.
It is further ordered and adjudged that the judgment of the circuit court as above modified be, and the same hereby is, affirmed.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.